Citation Nr: 1811402	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  08-16 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent (prior to May 28, 2008) and a rating in excess of 20 percent (from May 28, 2008) for chronic lumbosacral strain.

2.  Entitlement to a rating in excess of 10 percent (prior to April 14, 2017) for left foot plantar fasciitis.

3.  Entitlement to a rating in excess of 10 percent (prior to April 14, 2017) for right foot plantar fasciitis.

4.  Entitlement to a rating in excess of 30 percent (from April 14, 2017) for bilateral plantar fasciitis.

5.  Entitlement to a rating in excess of 10 percent for left knee strain with degenerative joint disease.

6.  Entitlement to a rating in excess of 10 percent for right knee degenerative changes.

7.  Entitlement to an effective date prior to April 11, 2015, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1975 to June 1996.

These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2007, March 2008, and June 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

An October 2009 rating decision granted an increased rating of 20 percent for chronic lumbosacral strain, effective May 28, 2008.  Because that award did not represent a total grant of benefits sought on appeal, the claim for increase remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In July 2015, a hearing was held before a Decision Review Officer (DRO) at the RO (for the issue of an earlier effective date for a TDIU rating), and a transcript of the hearing is associated with the record.  Thereafter, in a statement received in September 2016, the Veteran withdrew his request for a Board hearing.

In January 2017, the case was remanded by another Veterans Law Judge for additional development.

An April 2017 rating decision granted an increased rating of 30 percent (under Diagnostic Code 5276) for bilateral plantar fasciitis, effective April 14, 2017.  [Prior to April 14, 2017, this disability had been rated as two separate disabilities: left foot plantar fasciitis (rated 10 percent under Diagnostic Code 5299-5284) and right foot plantar fasciitis (rated 10 percent under Diagnostic Code 5299-5284).]  Because that award did not represent a total grant of benefits sought on appeal, the claim for increase remains on appeal.  AB, 6 Vet. App. at 35.

The case has now been assigned to the undersigned Veterans Law Judge.

A July 2017 informal hearing presentation from the Veteran's representative appears to raise the issue of entitlement to service connection for right lower extremity radiculopathy.  Although this claim was not submitted on a claim form, it is part and parcel to the claim seeking increased ratings for chronic lumbosacral strain and must be adjudicated.  See 79 Fed. Reg. 57,660, 57,672 (Sept. 25, 2014) (stating that "many ancillary benefits . . . may continue to be adjudicated and awarded as part of VA's disposition of the issues a claimant has specifically raised").  Since the Board does not have jurisdiction over this matter (and because the Board is currently remanding the interrelated claim for entitlement to higher ratings for chronic lumbosacral strain), it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that additional development is necessary for the claims on appeal.
As an initial matter, the record reflects that the Veteran has been awarded disability benefits from the Social Security Administration (SSA), effective May 19, 2008, due to a primary diagnosis of Disorders of Back (Discogenic and Degenerative).  While records from the SSA have been associated with the claims file, the decision awarding such benefits is not currently of record.  On remand, all records pertaining to the Veteran's award of SSA disability benefits should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Next, the record reflects that there are outstanding treatment records that are likely to be pertinent to the claims on appeal.  Specifically, at an April 2017 VA foot examination, it was noted that the Veteran was seeing podiatry the following month, at which time he hoped to get new custom molded inserts and shoes.  Because VA treatment reports are constructively of record (and none have been associated with the claims file since March 2017), all updated VA treatment records must be obtained prior to adjudicating all of the claims on appeal.  

In addition, at an April 2017 VA spine examination, the Veteran reported that he was currently seeing a chiropractor; and subsequently, in an April 2017 statement, his private chiropractor stated that he had resumed treatment of the Veteran beginning on April 7, 2017.  On remand, all available records from this private chiropractor must be obtained.

Furthermore, the Board notes that the General Rating Formula for Diseases and Injuries of the Spine provides that any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Code 5237, Note (1).  As noted in the Introduction, the Board has found that a claim for entitlement to service connection for right lower extremity radiculopathy has been raised by the record in July 2017 written argument from the Veteran's representative.  This claim is part and parcel of the claim seeking increased ratings for the spine disability as Note (1) specifically states that any objective neurologic abnormalities must be evaluated separately; therefore, the claim for such a separate rating must be adjudicated as part of the increased rating appeal.  See 79 Fed. Reg. 57,660, 57,672 (Sept. 25, 2014) (stating that "many ancillary benefits . . . may continue to be adjudicated and awarded as part of VA's disposition of the issues a claimant has specifically raised").  Because the current claim on appeal for entitlement to higher ratings for chronic lumbosacral strain is interrelated with the new claim raised for entitlement to service connection for right lower extremity radiculopathy, the Board notes that the AOJ should adjudicate both of these claims after all remand actions have been completed.

Finally, the Board notes that the claim for an earlier effective date for the TDIU rating is inextricably intertwined with the increased rating claims being remanded, because the evidence received in connection with, and the determinations on, the increased rating claims could materially affect the outcome of the TDIU claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated); see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, consideration of the appeal for an earlier effective date for the TDIU rating must be deferred pending resolution of the increased rating claims on appeal that are being remanded.

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, including securing from him a VA Form 21-4142 (Authorization and Consent to Release Information to VA) for each identified provider, obtain all records of the Veteran's treatment for his claimed disabilities, to specifically include all records of treatment from his private chiropractor dating since April 2017.

If any identified records cannot be obtained and it is determined that further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Obtain updated VA treatment records from March 2017 to the present.

3.  Request and obtain from the SSA all documents pertaining to any application by the Veteran for SSA disability benefits, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering any decision or determination.  Any negative search result should be noted in the record and communicated to the Veteran.

4.  Thereafter, review the record, ensure that all development is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claims on appeal for entitlement to higher ratings for chronic lumbosacral strain (and ensure that the interrelated claim for service connection for right lower extremity radiculopathy is also adjudicated, and that the Veteran has been notified and provided with appellate rights regarding that claim), entitlement to a higher rating (prior to April 14, 2017) for left foot plantar fasciitis, entitlement to a higher rating (prior to April 14, 2017) for right foot plantar fasciitis, entitlement to a higher rating (from April 14, 2017) for bilateral plantar fasciitis, entitlement to a higher rating for left knee strain with degenerative joint disease, and entitlement to a higher rating for right knee degenerative changes, followed by the claim on appeal for an earlier effective date for the award of a TDIU rating (after any further development indicated, and in light of the determination made on the increased rating issues).  If any benefit sought on appeal remains denied, in whole or in part, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).




_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

